DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objection
2.	Claims 4, 5 and 12 are objected to because of the following informalities:
Claim 4 recites the limitation “the reaction force frame”. There is insufficient antecedent basis for this limitation in the claims.
Claim 5 recites the limitation “the drilling rig top hydraulic oil cylinder”. There is insufficient antecedent basis for this limitation in the claims.
Claim 12 recites the limitation “the preset increment within the unit time”. There is insufficient antecedent basis for this limitation in the claims.
Appropriate correction is required.



Rejections - 35 USC § 112
3.       The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 10 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Specifically, parent claim 9 can be interpreted as an apparatus claim, comprising structural elements, while dependent claim 10 elaborates a process of using the apparatus of claim 9.
A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).
Claims 11-12 are rejected based on dependency.
Claims 13-24 are rejected for the same reason as set forth above for claim 9.
5.	Claim 14 is rejected as failing to define the invention in the manner required by 35 U.S.C. 112, second paragraph. See MPEP § 2173.05(d).
In claim 14, the phrase "can be” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.
6.        Claims 19-24 are rejected under 35 U.S.C. 112, second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01.
 said step of performing an indoor drilling test and other steps of the method such as  designing an anchoring and grouting reinforcement solution …, and judging the reasonableness of the anchoring and grouting reinforcement solution …. It appears that some cooperative relationships of elements are needed in order to distinctly and definitely claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim Rejections - 35 USC § 102
7. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8. 	Claims 1, 4 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jain et al. (US 20170218733 A1).
	Regarding claim 1, Jain discloses a multifunctional rock drilling test system (Abstract; Fig. 2) comprising a pressure loading device (e.g., the axial force application device configured to apply a selected weight on bit (WOB), see para. 0030), a drilling rig unit (e.g., 46, see para. 0028), a monitoring control unit (52) and a hydraulic station 
The term “true triaxial” has not been given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. 
	Regarding claim 4, Jain discloses: wherein the drilling rig unit comprises a drilling rig embedded in a drilling rig slide rail (inherent to the “connecting string”, see para. 0028), the drilling rig axially moves up and down along the drilling rig slide rail (para. 0028), and the drilling rig slide rail is fixed on a reaction force frame (e.g., 42 in Fig. 2) at 
Regarding claim 14, Jain discloses a test method for characterizing rock mass characteristics by using drilling parameters in underground engineering, wherein rock cores are respectively taken from a plurality of drilling holes on the same test piece (para. 0029), a rock mass integrity parameter RQD value of the rock core is measured (para. 0029: “The rock sample 48 may be an actual sample of rock in a formation expected to be encountered, or any rock or other material selected to approximate or correspond to actual formation materials expected to be drilled by the drill bit 44”; by inherency, a rock mass integrity parameter RQD value of the rock core must be measured in order to approximate or correspond to actual formation materials expected to be drilled; also see para. 0073, 0084), multiple groups of drilling parameters are obtained according to the rock drilling test system according to claim 1 (para. 0029-0031, 0055, 0078, 0081), a relational expression between mechanical property parameters of rock mass and the drilling parameters is established (para. 0026, 0037), and the integrity parameter RQD value of rock mass can be obtained just by detecting the drilling parameters of the rock mass through the relational expression (para. 0038, 0073, 0079, 0081, 0083). 
	
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in 

10.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. in view of Li et al. (CN 104198311 A, machine translation in English).	
	Regarding claim 2, Jain does not mention explicitly: wherein the pressure loading device comprises a pressure chamber, and a confining pressure loading device is arranged on the outer side of the pressure chamber to apply the confining pressure to the rock test piece, and a test piece platform for carrying the pressure chamber and the rock test piece is arranged at the lower end of the pressure chamber.
	Li teaches a rock drilling test system (Fig. 1), comprising: a pressure loading device having a pressure chamber (oil cylinder 3), and a confining pressure loading device (table 7) is arranged on the outer side of the pressure chamber to apply the confining pressure to a rock test piece (19), and a test piece platform (4) for carrying the pressure chamber and the rock test piece is arranged at the lower end of the pressure chamber (Fig. 1).
Since Jain and Li are in the same field of endeavor, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Li’s teaching of confining pressure loading device and related components into the system of Jain and apply it as an adjustable rock-support-platform to support the rock sample to be tested. Doing so would allow to provide a torsional impact rock breaking test device with improved test ability relating to the stick slip effect (Li, Abstract; para. 0004).
11.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jain et al.

Jain does not mention explicitly: wherein the drilling rig unit further comprises: a speed reduction mechanism and a belt transmission device, the belt transmission device and the speed reduction mechanism constitute a two-stage speed reduction mechanism, the speed reduction multiples are changed with the diameter ratio of gears at both ends of a belt in the belt transmission device.
However, the examiner takes official notice that a torque control system comprising a speed reduction mechanism and a belt transmission device, wherein the belt transmission device and the speed reduction mechanism constitute a two-stage speed reduction mechanism and the speed reduction multiples are changed with the diameter ratio of gears at both ends of a belt in the belt transmission device are well-known in the art. Since Jain teaches the general condition of the torque control system that controls said drilling rig unit on demand (para. 0031, 0037), it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the well-known coupling between a speed reduction mechanism and a belt transmission device into Jain’s torque control system to implement a speed reduction thus generate the required amount of torque based on the model of the drilling assembly (Jain, see para. 0017, 0031), as an intended use of the well-known technique .
12.	Claims 3, 6-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. in view of Sun et al. (CN 105547849 A, machine translation in English).
	Regarding claim 3, Jain does not mention explicitly: wherein the confining pressure loading device comprises two groups of vertically arranged lateral loading plates, each group of lateral loading plates comprises two opposite lateral loading plates arranged in parallel, and the two groups of lateral loading plates form a rectangular loading structure to surround the test piece in the pressure chamber, the confining pressure loading device further comprises a lateral hydraulic oil cylinder, the hydraulic oil -3-Application No. 16/314,603 cylinder drives a piston rod to push the lateral loading plate to apply a horizontal pressure to the test piece, and a lateral reaction force plate is arranged on the outer side of the lateral hydraulic oil cylinder.  
	Sun et al. teaches a rock breaking test system (Abstract; Fig. 1) comprising: a confining pressure loading device (Figs. 1-2) that comprises two groups of vertically arranged lateral loading plates, each group of lateral loading plates comprises two opposite lateral loading plates arranged in parallel (1-22/1-29, 1-40/1-47), and the two groups of lateral loading plates form a rectangular loading structure to surround a test piece in a pressure chamber (Figs. 1-2 and the related text), the confining pressure 
It would have been obvious to one of ordinary skill in the art to incorporate Sun’s teaching of confining pressure loading device into Jain’s system to arrive the claimed invention. Doing so would allow to provide a large-size laminated bearing rock true tri-axial loading and unloading test device and test method (see “Summary of the Invention” on pages 2-3). 
	Regarding claim 6, Jain discloses: wherein the monitoring control unit comprises a monitoring unit (para. 0021), and specifically comprises: a drilling rig torque sensor for detecting the torque of the drilling rig (para. 0034), a drilling rig rotating speed (angular velocity) sensor for detecting the rotating speed of the drilling rig (para. 0034, 0082), a drilling rig pressure sensor for detecting pressure applied by the drilling rig downward, and a drilling rig displacement sensor for detecting the vertical moving distance of the drilling rig (para. 0034, 0079, 0094); and the servo motor (54) has a rotating speed sensor (para. 0082).  
	Jain does not mention explicitly: said monitoring unit comprises: lateral confining pressure sensors for detecting lateral confining pressure of on four directions, a lateral displacement sensor for detecting a moving distance of the lateral loading plate.
	Sun et al. teaches a lateral confining pressure loading module (Fig. 2) for a rock breaking test system (Abstract; Fig. 1) comprising: lateral confining pressure sensors (1-
It would have been obvious to one of ordinary skill in the art to incorporate Sun’s teaching of lateral confining pressure loading module including the lateral confining pressure sensors and lateral displacement sensor into Jain’s system to arrive the claimed invention. Doing so would allow to provide a large-size laminated bearing rock true tri-axial loading and unloading test device and test method (Sun, see “Summary of the Invention” on pages 2-3). 
Regarding claims 7 and 8, Jain discloses: an axial pressure loading device (e.g., the axial force application device configured to apply a selected weight on bit (WOB)) for applying an axial pressure to the rock test piece (para. 0030), wherein the axial pressure loading device comprises an axial hydraulic oil cylinder (50).
Jain does not mention explicitly: an axial loading plate is arranged at the lower part of the test piece, and the axial hydraulic oil cylinder pushes the axial loading plate to drive the rock test piece to perform axial movement and contacts the reaction force frame to apply an axial force to the rock test piece; and an axial pressure sensor arranged at the axial hydraulic oil cylinder, wherein the lateral confining pressure sensor is arranged on an oil supply pipeline, and the lateral displacement sensor is arranged on the side of the lateral hydraulic oil cylinder.  
The teaching of Sun includes: an axial loading plate (e.g., the bottom plate of the test piece chamber) is arranged at the lower part of the test piece, and an axial hydraulic oil cylinder (3-1) pushes the axial loading plate to drive the rock test piece to nd to last paragraph); and an axial pressure sensor (e.g., 3-3) arranged at the axial hydraulic oil cylinder; wherein the lateral confining pressure sensor (1-25, 1-32, 1-43, 1-50) is arranged on an oil supply pipeline (e.g., 1-14), and the lateral displacement sensor is arranged on the side of the lateral hydraulic oil cylinder (Figs. 1-2).  
It would have been obvious to one of ordinary skill in the art to incorporate Sun’s teaching of bottom confining pressure loading module including said axial loading plate and the axial hydraulic oil cylinder into Jain’s system to arrive the claimed invention. Doing so would allow to provide a large-size laminated bearing rock true tri-axial loading and unloading test device and test method (Sun, see “Summary of the Invention” on pages 2-3). 
Regarding claim 9, Jain discloses: wherein the monitoring control unit comprises a control unit (56), specifically comprising a logic controller (para. 0033, 0035), a servo motor (54), the logic controller receives signals of the sensors, compares the signals with a set value, sends a voltage instruction to control the drilling rig servo motor and the hydraulic station servo motor to work, and achieves closed-loop control, and the hydraulic station servo motor is connected with the axial hydraulic oil cylinder and the lateral hydraulic oil cylinder respectively (para. 0051, 0064-0065).  
Jain does not mention explicitly: a power amplifier.
The examiner takes official notice that a power amplifier, such as a current (transconductance) or voltage amplifier, in a motion control system is well-known in the art. It would have been obvious to one of ordinary skill in the art to incorporate such a 
Regarding claim 10, Jain does not mention explicitly: wherein the control unit controls the drilling rig in four modes: A. controlling a torque and a drilling rate, and collecting a drilling pressure and a rotating speed; B. controlling the torque and the drilling pressure, and collecting a rotating speed and a drilling rate;  -5-Application No. 16/314,603 C. controlling the rotating speed and the drilling rate, and collecting the torque and the drilling pressure; D. controlling the rotating speed and the drilling pressure, and collecting the torque and the drilling rate; the control unit controls the hydraulic station servo motor to control the axial pressure and the confining pressure of the test piece in three control modes: A. a constant strain loading mode, in which small strains occurring in the test piece within a unit time are the same; B. a constant pressure incremental loading mode, in which the pressure increase of the hydraulic oil cylinder within the unit time is the same; C. a constant force maintenance mode, in which the test piece is kept at a set confining pressure value.  
However, the features in question are considered mere intended practice of the Jain rock drilling test system. Since Jain teaches the general application of the rock drilling test system for testing one or more test pieces (para. 0055, 0069, 0078-0083, 0086-0088) and Jain further teaches various embodiments of a method of testing a test piece, it establishes a prima facie case of obvious modification. Therefore, it would have In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).
Regarding claim 11, Jain does not mention explicitly: wherein the control method of constant strain loading of the test piece is as follows: the axial loading device pushes the pressure chamber to ascend, so that the top of a uniaxial test piece contacts a platform plate below the reaction force frame, the uniaxial test piece is in a uniaxial compression state, the axial loading device is controlled to be in a constant strain loading mode, and the axial pressure is applied to the test piece at a loading speed suggested by the International Society for Rock Mechanics until the test piece is broken.  
The teaching of Sun includes: a control method of constant strain loading of the test piece as follows: the axial loading device (3-1 in Fig. 1) pushes the pressure chamber to ascend, so that the top of a uniaxial test piece (the rock sample 2-2) nd to last paragraph), and the axial pressure is applied to the test piece at a predetermined loading speed until the test piece is broken (page 11, 2nd to last paragraph; also see Fig. 7 and related text).  As such the combination of Jain and Sun renders the claimed invention obvious.
The combination of Jain and Sun is silent on: said predetermined loading speed is suggested by the “International Society for Rock Mechanics”.
The examiner takes official notice that the International Society for Rock Mechanics is well-known in the art. It would have been obvious to one of ordinary skill in the art to incorporate such a well-known feature into combination of Jain and Sun to arrive the claimed invention as an intended use of the “International Society for Rock Mechanics”. Doing so would allow to produce a test result in consistent with the standard set forth by the  “International Society for Rock Mechanics”.
Regarding claim 12, Jain discloses: the working method is that the logic controller -6-Application No. 16/314,603 records the current pressure read by the axial pressure sensor, and controls a servo motor to drive the oil cylinder to pressurize the test piece (para. 0029-0031, 0055, 0078, 0081), the logic controller records the pressure change of the pressure sensor, and when the pressure reaches a preset increment within the unit time (para. 0030: a hydraulic ram or piston 50 configured to apply a selected weight on bit (WOB) and controllable by a controller 52), the logic controller controls the servo motor to stop and repeats the above work within the next unit time (para. 0015, 0030, 0038, 0071, 0081, 0084, 0086-0091).  Jain does not but Sun teaches: wherein the control method of nd to last paragraph, page 6, 2nd to last paragraph). 
As such, the combination of Jain and Sun reads on the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Jain by incorporating Sun’s teaching of the control method of constant pressure incremental loading of the test piece to arrive the claimed invention. Doing so would allow to provide a large-size laminated bearing rock true tri-axial loading and unloading test device and test method (Sun, see “Summary of the Invention” on pages 2-3). 
Regarding claim 13, Jain discloses a test method for characterizing rock mass characteristics by using drilling parameters in underground engineering, wherein rock cores are respectively taken from a plurality of drilling holes on the same test piece (para. 0029), a uniaxial test is performed on these rock cores to obtain multiple groups of mechanical property parameters (para. 0029-0031, 0055, 0078, 0081); wherein multiple groups of drilling parameters are obtained by the rock drilling test system according claim 1 (see discussion for claim 1 above), a relational expression between mechanical property parameters of rock mass and the drilling parameters is established (para. 0026, 0034), and the mechanical property parameters of rock mass can be obtained just by detecting the drilling parameters of the rock mass through the relational expression (para. 0034).  

Sun teaches: a triaxial test is performed on rock cores to obtain multiple groups of mechanical property parameters (see “Summary of the Invention” on pages 2-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Jain by incorporating Sun’s teaching of a triaxial test. Doing so would allow to provide a large-size laminated bearing rock true tri-axial loading and unloading test device and test method (Sun, see “Summary of the Invention” on pages 2-3). 
Regarding claim 15, Jain discloses the claimed invention (see discussion for claim 1 above).
13.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. in view of Wilson et al. (US 6801814 B1).	
Regarding claim 19, Jain discloses: based on the rock drilling test system according to claim 1, performing an indoor drilling test on the rock test piece obtained onsite on demand (para. 0003-0004).
Jain does not mention explicitly: a method for evaluating an anchoring and grouting reinforcement effect based on drilling parameters, comprising: performing an indoor drilling test on the rock test piece obtained onsite before and after anchoring and grouting reinforcement, designing an anchoring and grouting reinforcement solution according to the representative value of the equivalent uniaxial compressive strength of the test piece before the anchoring and grouting reinforcement, and judging the 
Wilson discloses a method for evaluating an anchoring and grouting reinforcement effect based on drilling parameters (col. 1, lines 33-37, 48-59; col. 2, lines 48-52; col. 4, lines 10-21), comprising: obtaining drilling parameters, designing an anchoring and grouting reinforcement solution according to the drilling parameters including a representative value of the equivalent uniaxial compressive strength of a test piece before the anchoring and grouting reinforcement (col. 1, lines 30-37; col. 6, lines 5-32), and judging the reasonableness of the anchoring and grouting reinforcement solution after the test piece is reinforced (col. 1, lines 33-37: by inherency, the adjustment as taught must include a step of judging the reasonableness of the anchoring and grouting reinforcement solution; also see Fig. 14). Wilson does not mention explicitly: said step of judging is performed via a guarantee rate of the equivalent uniaxial compressive strength after the test piece is reinforced. However, such feature is rendered obvious, or would be easily conceivable and straightforward to one of ordinary skilled in the art, by Wilson’s teaching of using compressive strength as one of the parameters to control and adjust the grout characteristics.
Since Jain teaches the general application of the rock drilling/testing system/method (para. 0003-0004), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Jain’s invention to the Wilson method for evaluating an anchoring and grouting reinforcement effect based on drilling parameters, as an intended use of the Jain invention. It has been held that a recitation of the intended use of the claimed invention must result in a structural In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).

Allowable Subject Matter
14.	Claims 16-18 and 20-24 may be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to overcome the rejection under 35 USC 112 as set forth in sections 3-6. However, once the claims are amended so that Examiner would have a better understanding of the claimed invention, a further search and consideration of the prior art will be conducted in order to make a proper determination of patentability of the claimed invention.

Contact Information
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280. The examiner can normally be reached 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/X.S/Examiner, Art Unit 2862  

/TOAN M LE/Primary Examiner, Art Unit 2864